By the Court.

The words of the written contract on which this action is founded.are, “Received of Thaddeus Tuttle $150 to be* *368paid in obligations against some good man or men, to be on interest* for Levi Coit, when he comes of age, on account of Thaddeus Tut-tie.” Tuttle and Catlin were the only parties to this contract: it does not appear that Coit had any knowledge of it. The sum of $150 which Catlin received of Tuttle must be taken to have beetl Tuttle’s money, in consideration of which Catlin promised to pay the amount in obligations to Tuttle — not to Coit. In every contract a promise to pay or deliver property without naming the person to whom the payment is to be made, is a promise to pay to the person frith whom the contract is made — his name is understood & supplied in construing the contract. Catlin was by the terms of the contract holden to pay to Tuttle within a reasonable time: he had not the whole time until Coit should come of age, within which to make the payment. The obligations were to be on interest, evidently with a view that the sum might accumulate in Tuttle’s hands until Coit should come of age, for whose benefit Tuttle then intended it.
It is admitted that this contract has not been fulfilled by Catlin, that he has not paid or delivered the obligations to Tuttle, but the defendant relies on a discharge of the contract from Coit.' To decide that this discharge cannot avail him, it is unnecessary to go into a critical examination of the law, relative to the maintenance of an action by a third person for whose benefit a promise is made. For even in the case of a contract made for the benefit of a third person, a relation, such third person cannot maintain an action on such contract, unless it appear that the person making the contract intended that he should receive and have the absolute control of the ■property when paid; and this cannot appear unless the promise be to pay to such third person. And certainly it does not appear in this case that Tuttle ever intended that Coit should have the possession or control of this property when he should come of age, although he might have intended that he should have the benefit of it*
The discharge cannot he admitted in evidence.
Verdict for the plaintiff.